Exhibit 10.1

 

ADDITIONAL CREDIT EXTENSION AMENDMENT

 

This Additional Credit Extension Amendment is dated as of August 13, 2012 (this
“Amendment”), by and among each of the financial institutions set forth on
Schedule A annexed hereto (each an “Additional Lender” and collectively the
“Additional Lenders”), Select Medical Corporation, a Delaware corporation (the
“Borrower”), Select Medical Holdings Corporation, a Delaware corporation
(“Holdings”) and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 1,
2011 (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
Borrower, Select Medical Holdings Corporation, as Holdings, the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent, and the other parties party thereto;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower 
may obtain Incremental Revolver Commitments and/or Incremental Term Loans by
entering into one or more Additional Credit Extension Amendments with Additional
Lenders; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Lenders, be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.20 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to Administrative Agent or such other Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

Each Additional Lender hereby commits to provide its respective Incremental Term
Loans as set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below:

 

1.                                       Applicable Rate.  The Applicable Rate
for each Incremental Term Loan made pursuant to this Amendment (each a “Series A
Tranche B Term Loan”) shall mean, as of any date of determination, the
Applicable Rate for the Tranche B Term Loans.

 

2.                                       Principal Payments.  Borrower shall
make principal payments on the Series A Tranche B Term Loans in installments on
the dates and in the amounts equal to the percentage set forth below of

 

--------------------------------------------------------------------------------


 

an amount equal to the aggregate principal amount of the Series A Tranche B Term
Loans outstanding as of the date hereof:

 

Amortization Date

 

Series A Tranche B Term
Loan Installments

September 30, 2012

 

0.25%

December 31, 2012

 

0.25%

March 31, 2013

 

0.25%

June 30, 2013

 

0.25%

September 30, 2013

 

0.25%

December 31, 2013

 

0.25%

March 31, 2014

 

0.25%

June 30, 2014

 

0.25%

September 30, 2014

 

0.25%

December 31, 2014

 

0.25%

March 31, 2015

 

0.25%

June 30, 2015

 

0.25%

September 30, 2015

 

0.25%

December 31, 2015

 

0.25%

March 31, 2016

 

0.25%

June 30, 2016

 

0.25%

September 30, 2016

 

0.25%

December 31, 2016

 

0.25%

March 31, 2017

 

0.25%

June 30, 2017

 

0.25%

September 30, 2017

 

0.25%

December 31, 2017

 

0.25%

March 31, 2018

 

0.25%

Tranche B Maturity Date

 

Remaining Balance

 

3.                                       Voluntary and Mandatory Prepayments. 
Any prepayment of a Series A Tranche B Term Loan Borrowing pursuant to clause
(c) or (d) of Section 2.11 of the Credit Agreement shall be applied (i) first,
to reduce, in the direct order of maturity, the scheduled repayments of the
Series A Tranche B Term Loan Borrowings to be made pursuant to Section 2 of this
Amendment on the four consecutive scheduled payment dates next following the
date of such prepayment unless and until each such scheduled repayment has been
eliminated as a result of reductions hereunder; and (ii) second, to reduce
ratably the remaining scheduled repayments of the Series A Tranche B Term Loan
Borrowings.  Any prepayment of a Series A Tranche B Term Loan Borrowing pursuant
to Section 2.11(a) of the Credit Agreement shall be applied to reduce scheduled
repayment amounts of the Series A Tranche B Term Loans as directed by the
Borrower.

 

4.                                       Closing Fee.  Borrower agrees to pay on
the date hereof to Administrative Agent, for the account of each Additional
Lender party to this Amendment, as fee compensation for the funding of such
Additional Lender’s Series A Tranche B Term Loans, a closing fee in an amount
equal to 3.00% of the aggregate principal amount of such Additional Lender’s
Series A Tranche B Term Loans funded as of the date hereof (the “Closing Fee”).

 

5.                                       Prepayment Premium.  All prepayments of
the Series A Tranche B Term Loans effected on or prior to June 1, 2013 with the
proceeds of a substantially concurrent issuance or incurrence of new term loans
(including with the proceeds of Refinancing Term Loans or Replacement Term

 

2

--------------------------------------------------------------------------------


 

Loans and excluding a refinancing of all the facilities outstanding under this
Amendment in connection with another transaction not permitted by this Amendment
(as determined prior to giving effect to any amendment or waiver of this
Amendment being adopted in connection with such transaction)), shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayments if the Yield applicable to such new term loans is less than
the Yield applicable to the Series A Tranche B Term Loans on the Amendment
Effective Date (as defined below).

 

6.                                       Proposed Borrowing. In accordance with
Section 2.20 of the Credit Agreement, Borrower has previously delivered to
Administrative Agent an executed Borrowing Request for Series A Tranche B Term
Loans, requesting a proposed borrowing in the principal amount of $275,000,000
(the “Proposed Borrowing”) on the Amendment Effective Date.  Each Additional
Lender shall make its Series A Tranche B Term Loan available to Administrative
Agent not later than 11:00 a.m. (New York City time) on the date hereof, by wire
transfer of same day funds in Dollars to the account designated by the
Administrative Agent.  Promptly upon receipt thereof, Administrative Agent shall
make the proceeds of the Series A Tranche B Term Loans available to Borrower on
the date hereof by causing an amount of same day funds in Dollars equal to the
proceeds of all such loans received by the Administrative Agent from Additional
Lenders to be credited to the account of Borrower maintained with the
Administrative Agent in New York City or to such other account as may be
designated in writing to the Administrative Agent by Borrower.

 

7.                                       New Lenders.  Each Additional Lender
(other than any Additional Lender that, immediately prior to the execution of
this Amendment, is a “Lender” under the Credit Agreement) acknowledges and
agrees that upon its execution of this Amendment its Series A Tranche B Term
Loan Commitments shall be effective and that such Additional Lender shall become
a “Lender” under, and for all purposes of, the Credit Agreement and the other
Loan Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.

 

8.                                       Credit Agreement Governs.  Series A
Tranche B Term Loans shall be subject to the provisions of the Credit Agreement
and the other Loan Documents, except as set forth in this Amendment, and shall
constitute Tranche B Term Loans thereunder.  For the avoidance of doubt,
Section 5 of this Amendment shall supersede Section 2.12(c) of the Credit
Agreement with respect to Series A Tranche B Term Loans.

 

9.                                       Application of Proceeds.  On or before
the fifth Business Day after the Amendment Effective Date, the Borrower shall
deliver to the trustee under the Existing Subordinated Notes Indenture an
irrevocable notice of redemption with respect to Existing Subordinated Notes in
an aggregate principal amount equal to $275,000,000.

 

10.                                 Conditions to Effectiveness.  This Amendment
shall become effective on August 13, 2012 (the “Amendment Effective Date”) when:

 

(i)                                     this Amendment shall have been executed
and delivered by the Borrower, Holdings, the other Loan Parties, each Additional
Lender party hereto and the Administrative Agent;

 

(ii)                                  the Administrative Agent shall have
received copies of the resolutions of the board of directors (or authorized
committee thereof) of (x) Holdings, (y) the Borrower and (z) each Subsidiary
Loan Party approving and authorizing the execution, delivery and performance of
this Amendment, certified as of the Amendment

 

3

--------------------------------------------------------------------------------


 

Effective Date by the corporate secretary or an assistant secretary thereof as
being in full force and effect without modification or amendment;

 

(iii)                               the Administrative Agent shall have received
a legal opinion dated the Amendment Effective Date from Dechert LLP in form and
substance reasonably satisfactory to the Arrangers and the Administrative Agent;

 

(iv)                              the representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects (except to the extent any such
representation or warranty is qualified by “materially,” “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date hereof (both before
and after giving effect to the Series A Tranche B Term Loans and the use of
proceeds therefrom) with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date (provided that the solvency
representation will be deemed to have been made on the Amendment Effective Date
after giving effect to the Series A Tranche B Term Loans and use of the proceeds
therefrom);

 

(v)                                 each Additional Lender and the
Administrative Agent shall have received at least 3 business days prior to the
date hereof all documentation and other information about the Borrower and the
Subsidiary Loan Parties required under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act that has
been requested in writing at least 5 business days prior to the date hereof;

 

(vi)                              the Administrative Agent shall have received a
Borrowing Request in respect of the Series A Tranche B Term Loans as required by
Section 2.03 of the Credit Agreement;

 

(vii)                           immediately prior to and after giving effect to
the Proposed Borrowing no Default has occurred or is continuing or shall result
from the Proposed Borrowing and the use of proceeds therefrom;

 

(viii)                        the Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by an authorized
officer of the Borrower, certifying compliance with the clauses (iv), (vii) and
(ix) of Section 10 of this Amendment and Section 2.20 of the Credit Agreement;

 

(ix)                                immediately prior to and on a Pro Forma
Basis after giving effect to the incurrence of the Series A Tranche B Term Loans
and the application of the proceeds therefrom, (x) the Borrower is in compliance
with the Financial Performance Covenant recomputed as of the last day of the
most recently ended fiscal quarter for which financial statements of the
Borrower are available and (y) the Secured Leverage Ratio of the Borrower is
less than or equal to 3.50 to 1.00 as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) of the Credit Agreement;

 

4

--------------------------------------------------------------------------------


 

(x)                                   the Administrative Agent shall have
received payment of all fees and out-of-pocket expenses required to be paid or
reimbursed by Borrower as separately agreed by Borrower and J.P. Morgan
Securities LLC (“J.P. Morgan”) and Goldman Sachs Lending Partners LLC
(“Goldman”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“ML”), Morgan
Stanley Senior Funding, Inc. (“MS”), Wells Fargo Securities, LLC (“Wells”) and
RBC Capital Markets, LLC (“RBC” and together with J.P. Morgan, Goldman, ML, MS
and Wells, collectively, the “Arrangers”), and reimbursement or payment of all
reasonable out-of-pocket expenses (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP) required to be reimbursed or paid
by any Loan Party hereunder or under any other Loan Document,

 

(xi)                                (i) the Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance, if applicable, duly executed by the Borrower and each Loan Party
relating thereto) and (ii) the Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the insurance policies required by
Section 5.07 including, without limitation, flood insurance policies (to the
extent required in order to comply with applicable law) and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(xii)                             the Borrower shall have paid to the
Administrative Agent for the account of each Additional Lender the Closing Fee,
which Closing Fee may take the form of original issue discount.

 

11.                                 Post Closing Covenant.  Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Loan Document, Borrower hereby agrees with the Administrative
Agent to:

 

i.                                          within 90 days after the Amendment
Effective Date (or such longer period of time as may be agreed by the
Administrative Agent in its sole discretion), with respect to each Mortgaged
Property:

 

(A)              an amendment to each existing Mortgage (each, a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party and in
form for recording in the recording office where such Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(B)               cause to be delivered a favorable opinion of counsel to the
Loan Parties, addressed to the Administrative Agent and the Secured Parties
party to the Credit Agreement covering, among other things, the due
authorization, execution, delivery and enforceability of each Mortgage as

 

5

--------------------------------------------------------------------------------


 

amended by the applicable Mortgage Amendment, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(C)               with respect to each Mortgage Amendment, a title search (each,
a “Title Search,” collectively, the “Title Searches”) relating to the Mortgaged
Property subject to such Mortgage assuring the Administrative Agent that there
are no Liens of record in violation of the provisions of the Loan Documents, and
such Title Search shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

 

12.                                 Notice.  For purposes of the Credit
Agreement, the initial notice address of each Additional Lender shall be as set
forth below its signature below.

 

13.                                 Recordation of the New Loans.  Upon
execution and delivery hereof, Administrative Agent will record the Series A
Tranche B Term Loans made by Additional Lenders pursuant hereto in the Register.

 

14.                                 Reaffirmation.

 

i.                                          Each Loan Party hereby expressly
acknowledges the terms of this Amendment and reaffirms, as of the date hereof,
the covenants and agreements contained in each Loan Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby.

 

ii.                                       Each Loan Party, by its signature
below, hereby affirms and confirms (a) its obligations under each of the Loan
Documents to which it is a party, and (b) the pledge of and/or grant of a
security interest in its assets which are Collateral to secure such Obligations,
all as provided in the Security Documents as originally executed, and
acknowledges and agrees that such guarantee, pledge and/or grant continue in
full force and effect in respect of, and to secure, such Obligations under the
Credit Agreement and the other Loan Documents.

 

ii.                                       Each Loan Party acknowledges and
agrees that each of the Loan Documents in existence as of the date hereof shall
be henceforth read and construed in accordance with and so as to give full force
and effect to the ratifications, confirmations, acknowledgements and agreements
made herein.

 

15.                                 Amendment, Modification and Waiver.  This
Amendment may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

16.                                Entire Agreement.  This Amendment, the Credit
Agreement and  the other Loan Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.  It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended and supplemented hereby and that
this Amendment is a Loan Document.

 

6

--------------------------------------------------------------------------------


 

17.                                 GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

18.                                 Severability.  Any term or provision of this
Amendment which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Amendment or affecting the validity or enforceability of
any of the terms or provisions of this Amendment in any other jurisdiction.  If
any provision of this Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

19.                                 Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

JPMORGAN CHASE BANK, N.A., as an
“Additional Lender”

 

 

 

 

 

By:

/s/ Vanessa Chiu

 

 

Name:

Vanessa Chiu

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

--------------------------------------------------------------------------------


 

 

 

SELECT MEDICAL CORPORATION

 

 

as the Borrower

 

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

 

Name:

Martin F. Jackson

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

 

Name:

Martin F. Jackson

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED UNDER THE HEADING GROUP 1 ON SCHEDULE I HERETO

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

Name:

Michael E. Tarvin

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED UNDER THE HEADING GROUP 2 ON SCHEDULE I HERETO

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

Name:

Michael E. Tarvin

 

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED UNDER THE HEADING GROUP 3 ON SCHEDULE I HERETO

 

 

 

 

 

 

By: Select Physical Therapy Holdings, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

 

EACH OF THE SUBSIDIARIES LISTED UNDER THE HEADING GROUP 4 ON SCHEDULE I HERETO

 

 

 

 

 

 

By: Select Physical Therapy Orthopedic Services, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED UNDER THE HEADING GROUP 5 ON SCHEDULE I HERETO

 

 

 

 

 

 

By: Regency Management Company, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED UNDER THE HEADING GROUP 6 ON SCHEDULE I HERETO

 

 

 

 

 

 

By: Regency Hospitals, LLC, its sole member

 

 

 

 

 

 

 

By: Regency Hospital Company, L.L.C., its sole member

 

 

 

 

 

 

 

 

By: Intensiva Healthcare Corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

 

Kessler professional services, llc

 

 

 

 

 

 

By: Kessler Institute for Rehabilitation, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

ARGOSY HEALTH, LLC

 

 

 

 

 

 

By: Kessler Rehab Centers, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

SELECT MEDICAL PROPERTY VENTURES, LLC

 

 

 

 

 

 

By: Select Medical Corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Executive Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

SELECT specialty hospital – northern kentucky, llc

 

 

 

 

 

 

By: Select Specialty Hospital – Lexington, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

 

SELECT SPECIALTY HOSPITAL – TULSA/MIDTOWN, LLC

 

 

 

 

 

 

By: Select Specialty Hospital – Tulsa, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

WEST GABLES REHABILITATION HOSPITAL, LLC

 

 

 

 

 

 

 

By: Sports & Orthopedic Rehabilitation Services, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

GP THERAPY, L.L.C.

 

 

 

 

 

 

 

By: Georgia Physical Therapy, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

THE REHAB GROUP – MURFREESBORO, LLC

 

 

 

 

 

 

 

By: The Rehab Group, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

 

REGENCY HOSPITAL COMPANY, L.L.C.

 

 

 

 

 

 

By: Intensiva Healthcare Corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

REGENCY HOSPITALS, LLC

 

 

 

 

 

 

By: Regency Hospital Company, L.L.C., its sole member

 

 

 

 

 

 

 

By:  Intensiva Healthcare Corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

 

Name:

Michael E. Tarvin

 

 

 

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Vanessa Chiu

 

 

Name:

Vanessa Chiu

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO ADDITIONAL CREDIT
EXTENSION AMENDMENT

 

Name of Lender

 

Type of Commitment

 

Amount

J.P. Morgan Chase Bank, N.A.

 

Series A Tranche B Term Loan Commitment

 

$275,000,000.00

 

 

 

 

 

 

 

 

 

Total: $275,000,000.00

 

Schedule A-1

--------------------------------------------------------------------------------


 

SCHEDULE I
TO ADDITIONAL CREDIT
EXTENSION AMENDMENT

 

SUBSIDIARY LOAN PARTIES

 

Group 1

 

1.                                                               Advantage
Rehabilitation Clinics, Inc.

 

2.                                                               American
Transitional Hospitals, Inc.

 

3.                                                               Baseline
Rehabilitation, Inc.

 

4.                                                               C.E.R. -
West, Inc.

 

5.                                                               Community Rehab
Centers of Massachusetts, Inc.

 

6.                                                               Crowley
Physical Therapy Clinic, Inc.

 

7.                                                               Dade
Prosthetics & Orthotics, Inc.

 

8.                                                               Douglas Avery &
Associates, Ltd.

 

9.                                                               Eagle Rehab
Corporation

 

10.                                                         Fine, Bryant &
Wah, Inc.

 

11.                                                         Georgia Physical
Therapy, Inc.

 

12.                                                         Gulf Breeze Physical
Therapy, Inc.

 

13.                                                         Hospital Holdings
Corporation

 

14.                                                         Indianapolis
Physical Therapy and Sports Medicine, Inc.

 

15.                                                         Intensiva Healthcare
Corporation

 

16.                                                         Intensiva Hospital
of Greater St. Louis, Inc.

 

17.                                                         Johnson Physical
Therapy, Inc.

 

18.                                                         Joyner
Sportsmedicine Institute, Inc.

 

19.                                                         Kentucky
Rehabilitation Services, Inc.

 

20.                                                         Kessler Institute
for Rehabilitation, Inc.

 

--------------------------------------------------------------------------------


 

21.                                                         Kessler Orthotic &
Prosthetic Services, Inc.

 

22.                                                         Kessler Rehab
Centers, Inc.

 

23.                                                         Kessler
Rehabilitation Corporation

 

24.                                                         Kessler
Rehabilitation Services, Inc.

 

25.                                                         Madison
Rehabilitation Center, Inc.

 

26.                                                         Metro Rehabilitation
Services, Inc.

 

27.                                                         Metro Therapy, Inc.

 

28.                                                         New England
Rehabilitation Center of Southern New Hampshire, Inc.

 

29.                                                         NovaCare
Occupational Health Services, Inc.

 

30.                                                         NovaCare Outpatient
Rehabilitation East, Inc.

 

31.                                                         NovaCare Outpatient
Rehabilitation, Inc.

 

32.                                                         NovaCare
Rehabilitation of Ohio, Inc.

 

33.                                                         NovaCare
Rehabilitation, Inc.

 

34.                                                         Pacific
Rehabilitation & Sports Medicine, Inc.

 

35.                                                         PR Acquisition
Corporation

 

36.                                                         Pro Active Therapy
of North Carolina, Inc.

 

37.                                                         Pro Active Therapy
of South Carolina, Inc.

 

38.                                                         Pro Active Therapy
of Virginia, Inc.

 

39.                                                         Pro Active
Therapy, Inc.

 

40.                                                         Professional Sports
Care Management, Inc.

 

41.                                                         Professional
Therapeutic Services, Inc.

 

42.                                                         Professional Therapy
Systems, Inc.

 

43.                                                         PTSMA, Inc.

 

44.                                                         RCI (Michigan), Inc.

 

45.                                                         RCI (WRS), Inc.

 

--------------------------------------------------------------------------------


 

46.                                                         Regency Management
Company, Inc.

 

47.                                                         Rehab Provider
Network - East I, Inc.

 

48.                                                         Rehab Provider
Network - East II, Inc.

 

49.                                                         Rehab Provider
Network - Indiana, Inc.

 

50.                                                         Rehab Provider
Network - New Jersey, Inc.

 

51.                                                         Rehab Provider
Network - Pennsylvania, Inc.

 

52.                                                         Rehab Provider
Network of Colorado, Inc.

 

53.                                                         Rehab Provider
Network of Florida, Inc.

 

54.                                                         Rehab Provider
Network of New Mexico, Inc.

 

55.                                                         Rehab Provider
Network of North Carolina, Inc.

 

56.                                                         Rehab Provider
Network of South Carolina, Inc.

 

57.                                                         Rehab Provider
Network of Texas, Inc.

 

58.                                                         Rehab Provider
Network of Virginia, Inc.

 

59.                                                         Rehab Provider
Network-Michigan, Inc.

 

60.                                                         Rehab Provider
Network-Ohio, Inc.

 

61.                                                         RehabClinics
(GALAXY), Inc.

 

62.                                                         RehabClinics
(PTA), Inc.

 

63.                                                         RehabClinics
(SPT), Inc.

 

64.                                                         RehabClinics, Inc.

 

65.                                                         Rehabilitation
Center of Washington, D.C., Inc.

 

66.                                                         RPN of NC, Inc.

 

67.                                                         S.T.A.R.T., Inc.

 

68.                                                         Select Employment
Services, Inc.

 

69.                                                         Select Hospital
Investors, Inc.

 

70.                                                         Select Medical of
Kentucky, Inc.

 

--------------------------------------------------------------------------------


 

71.                                                         Select Medical of
Maryland, Inc.

 

72.                                                         Select Medical of
New York, Inc.

 

73.                                                         Select Medical
Rehabilitation Clinics, Inc.

 

74.                                                         Select Medical
Rehabilitation Services, Inc.

 

75.                                                         Select NovaCare -
KOP, Inc.

 

76.                                                         Select NovaCare -
PBG, Inc.

 

77.                                                         Select NovaCare -
PIT, Inc.

 

78.                                                         Select Physical
Therapy Holdings, Inc.

 

79.                                                         Select Physical
Therapy Network Services, Inc.

 

80.                                                         Select Physical
Therapy of Chicago, Inc.

 

81.                                                         Select Physical
Therapy Orthopedic Services, Inc.

 

82.                                                         Select Provider
Networks, Inc.

 

83.                                                         Select
Rehabilitation Hospital - Hershey, Inc.

 

84.                                                         Select Specialty
Hospital - Ann Arbor, Inc.

 

85.                                                         Select Specialty
Hospital - Arizona, Inc.

 

86.                                                         Select Specialty
Hospital - Augusta, Inc.

 

87.                                                         Select Specialty
Hospital - Beech Grove, Inc.

 

88.                                                         Select Specialty
Hospital - Charleston, Inc.

 

89.                                                         Select Specialty
Hospital - Cincinnati, Inc.

 

90.                                                         Select Specialty
Hospital - Colorado Springs, Inc.

 

91.                                                         Select Specialty
Hospital - Columbus, Inc.

 

92.                                                         Select Specialty
Hospital - Conroe, Inc.

 

93.                                                         Select Specialty
Hospital - Dallas, Inc.

 

94.                                                         Select Specialty
Hospital - Danville, Inc.

 

95.                                                         Select Specialty
Hospital - Denver, Inc.

 

--------------------------------------------------------------------------------


 

96.                                                         Select Specialty
Hospital - Durham, Inc.

 

97.                                                         Select Specialty
Hospital - Erie, Inc.

 

98.                                                         Select Specialty
Hospital - Evansville, Inc.

 

99.                                                         Select Specialty
Hospital - Flint, Inc.

 

100.                                                   Select Specialty Hospital
- Fort Smith, Inc.

 

101.                                                   Select Specialty Hospital
- Fort Wayne, Inc.

 

102.                                                   Select Specialty Hospital
- Gainesville, Inc.

 

103.                                                   Select Specialty Hospital
- Greensboro, Inc.

 

104.                                                   Select Specialty Hospital
- Grosse Pointe, Inc.

 

105.                                                   Select Specialty Hospital
- Jackson, Inc.

 

106.                                                   Select Specialty Hospital
- Johnstown, Inc.

 

107.                                                   Select Specialty Hospital
- Kalamazoo, Inc.

 

108.                                                   Select Specialty Hospital
- Kansas City, Inc.

 

109.                                                   Select Specialty Hospital
- Knoxville, Inc.

 

110.                                                   Select Specialty Hospital
- Laurel Highlands, Inc.

 

111.                                                   Select Specialty Hospital
- Lexington, Inc.

 

112.                                                   Select Specialty Hospital
- Little Rock, Inc.

 

113.                                                   Select Specialty Hospital
- Longview, Inc.

 

114.                                                   Select Specialty Hospital
- Macomb County, Inc.

 

115.                                                   Select Specialty Hospital
- Madison, Inc.

 

116.                                                   Select Specialty Hospital
- McKeesport, Inc.

 

117.                                                   Select Specialty Hospital
- Memphis, Inc.

 

118.                                                   Select Specialty Hospital
- Midland, Inc.

 

119.                                                   Select Specialty Hospital
- Milwaukee, Inc.

 

120.                                                   Select Specialty Hospital
- Nashville, Inc.

 

--------------------------------------------------------------------------------


 

121.                                                   Select Specialty Hospital
- North Knoxville, Inc.

 

122.                                                   Select Specialty Hospital
- Northeast New Jersey, Inc.

 

123.                                                   Select Specialty Hospital
- Northeast Ohio, Inc.

 

124.                                                   Select Specialty Hospital
- Northwest Detroit, Inc.

 

125.                                                   Select Specialty Hospital
- Oklahoma City, Inc.

 

126.                                                   Select Specialty Hospital
- Omaha, Inc.

 

127.                                                   Select Specialty Hospital
- Orlando, Inc.

 

128.                                                   Select Specialty Hospital
- Palm Beach, Inc.

 

129.                                                   Select Specialty Hospital
- Panama City, Inc.

 

130.                                                   Select Specialty Hospital
- Pensacola, Inc.

 

131.                                                   Select Specialty Hospital
- Phoenix, Inc.

 

132.                                                   Select Specialty Hospital
- Pittsburgh/UPMC, Inc.

 

133.                                                   Select Specialty Hospital
- Pontiac, Inc.

 

134.                                                   Select Specialty Hospital
- Quad Cities, Inc.

 

135.                                                   Select Specialty Hospital
- Saginaw, Inc.

 

136.                                                   Select Specialty Hospital
- San Antonio, Inc.

 

137.                                                   Select Specialty Hospital
- Savannah, Inc.

 

138.                                                   Select Specialty Hospital
- Sioux Falls, Inc.

 

139.                                                   Select Specialty Hospital
- South Dallas, Inc.

 

140.                                                   Select Specialty Hospital
- Springfield, Inc.

 

141.                                                   Select Specialty Hospital
- Tallahassee, Inc.

 

142.                                                   Select Specialty Hospital
- Topeka, Inc.

 

143.                                                   Select Specialty Hospital
- TriCities, Inc.

 

144.                                                   Select Specialty Hospital
- Tulsa, Inc.

 

145.                                                   Select Specialty Hospital
- Western Michigan, Inc.

 

--------------------------------------------------------------------------------


 

146.                                                   Select Specialty Hospital
- Western Missouri, Inc.

 

147.                                                   Select Specialty Hospital
- Wichita, Inc.

 

148.                                                   Select Specialty Hospital
- Wilmington, Inc.

 

149.                                                   Select Specialty Hospital
- Winston-Salem, Inc.

 

150.                                                   Select Specialty Hospital
- Youngstown, Inc.

 

151.                                                   Select Specialty Hospital
- Zanesville, Inc.

 

152.                                                   Select Specialty
Hospitals, Inc.

 

153.                                                   Select Subsidiaries, Inc.

 

154.                                                   Select Synergos, Inc.

 

155.                                                   Select Transport, Inc.

 

156.                                                   Select Unit
Management, Inc.

 

157.                                                   SemperCare, Inc.

 

158.                                                   Sports & Orthopedic
Rehabilitation Services, Inc.

 

159.                                                   The Rehab Group, Inc.

 

160.                                                   Theraworks, Inc.

 

161.                                                   Victoria Healthcare, Inc.

 

Group 2

 

162.                                                   SelectMark, Inc.

 

163.                                                   SLMC Finance Corporation

 

Group 3

 

164.                                                   Select Physical Therapy
of Albuquerque, Ltd.

 

165.                                                   Select Physical Therapy
of Birmingham, Ltd.

 

166.                                                   Select Physical Therapy
of Blue Springs Limited Partnership

 

167.                                                   Select Physical Therapy
of Cave Springs Limited Partnership

 

168.                                                   Select Physical Therapy
of Colorado Springs Limited Partnership

 

--------------------------------------------------------------------------------


 

169.                                                   Select Physical Therapy
of Connecticut Limited Partnership

 

170.                                                   Select Physical Therapy
of Denver, Ltd.

 

171.                                                   Select Physical Therapy
of Green Bay Limited Partnership

 

172.                                                   Select Physical Therapy
of Illinois Limited Partnership

 

173.                                                   Select Physical Therapy
of Kendall, Ltd.

 

174.                                                   Select Physical Therapy
of Knoxville Limited Partnership

 

175.                                                   Select Physical Therapy
of Lorain Limited Partnership

 

176.                                                   Select Physical Therapy
of Louisville, Ltd.

 

177.                                                   Select Physical Therapy
of Portola Valley Limited Partnership

 

178.                                                   Select Physical Therapy
of Scottsdale Limited Partnership

 

179.                                                   Select Physical Therapy
of St. Louis Limited Partnership

 

180.                                                   Select Physical Therapy
of West Denver Limited Partnership

 

181.                                                   Select Physical Therapy
Texas Limited Partnership

 

Group 4

 

182.                                                   Select Physical Therapy
of Ohio Limited Partnership

 

183.                                                   Select Physical Therapy
Limited Partnership for Better Living

 

Group 5

 

184.                                                   Regency Hospital of
Odessa, LLLP

 

Group 6

 

185.                                                   Regency Hospital Company
of Macon, L.L.C.

 

186.                                                   Regency Hospital Company
of Meridian, L.L.C.

 

187.                                                   Regency Hospital Company
of South Atlanta, L.L.C.

 

188.                                                   Regency Hospital Company
of South Carolina, L.L.C.

 

189.                                                   Regency Hospital of
Cincinnati, LLC

 

190.                                                   Regency Hospital of
Columbus, LLC

 

--------------------------------------------------------------------------------


 

191.                                                   Regency Hospital of
Covington, LLC

 

192.                                                   Regency Hospital of
Greenville, LLC

 

193.                                                   Regency Hospital of
Jackson, LLC

 

194.                                                   Regency Hospital of
Minneapolis, LLC

 

195.                                                   Regency Hospital of North
Central Ohio, LLC

 

196.                                                   Regency Hospital of North
Dallas Holdings, LLC

 

197.                                                   Regency Hospital of
Northwest Arkansas, LLC

 

198.                                                   Regency Hospital of
Northwest Indiana, LLC

 

199.                                                   Regency Hospital of
Southern Mississippi, LLC

 

200.                                                   Regency Hospital of
Toledo, LLC

 

201.                                                   Regency Hospital of
Odessa Limited Partner, LLC

 

202.                                                   Regency Hospital of Fort
Worth Holdings, LLC

 

Group 7

 

203.                                                   Kessler Professional
Services, LLC

 

204.                                                   Argosy Health, LLC

 

205.                                                   Select Medical Property
Ventures, LLC

 

206.                                                   Select Specialty Hospital
— Northern Kentucky, LLC

 

207.                                                   Select Specialty Hospital
— Tulsa/Midtown, LLC

 

208.                                                   West Gables
Rehabilitation Hospital, LLC

 

209.                                                   GP Therapy, L.L.C.

 

210.                                                   The Rehab Group —
Murfreesboro, LLC

 

211.                                                   Regency Hospital Company,
L.L.C.

 

212.                                                   Regency Hospitals, LLC

 

--------------------------------------------------------------------------------

 